            Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

WENDELL GOLATT                                                                 PLAINTIFF

V.                           CASE NO. 3:20-CV-119-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                                         ORDER

I.   Introduction:

       On November 24, 2015, Wendell Golatt applied for disability income benefits,

alleging disability beginning May 26, 2015. (Tr. at 188–190, 193–195, 320–321) His

claims were denied both initially and upon reconsideration. Id. After conducting a

hearing, the Administrative Law Judge (ALJ) denied Mr. Golatt’s application on June 14,

2017. (Tr. at 148–160) Subsequent to a request for review by Mr. Golatt, the Appeals

Council remanded the case for further development of the record and a second hearing

before an ALJ. (Tr. at 56)

       An ALJ held a second hearing on February 14, 2019, and thereafter, the second

ALJ denied Mr. Golatt’s claim for benefits. (Tr. at 56–66) The Appeals Council declined

review. (Tr. at 1) Therefore, the ALJ’s decision stands as the final decision of the

Commissioner. Mr. Golatt filed this case seeking judicial review of the decision denying

benefits.
          Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 2 of 6




II. The Commissioner’s Decision:

       The ALJ found that Mr. Golatt had not engaged in substantial gainful activity

since the alleged onset date of May 26, 2015. (Tr. at 58) And, the ALJ determined that

Mr. Golatt had severe impairments: degenerative disk disease of the lumbar spine status

post-spinal fusion, diabetes mellitus, and obesity. Id.

       After finding that Mr. Golatt’s impairments did not meet or equal a listed

impairment (Tr. at 59), the ALJ determined that Mr. Golatt had the residual functional

capacity (RFC) to perform work at the sedentary exertional level, with additional

limitations. (Tr. at 60) He could lift/carry no more than 10 pounds and could stand/walk

only 1–2 hours in an eight-hour workday and only for 15–30 minutes at a time, with

regular breaks. Id. His job would have to be done mostly in a sitting position; and he

would have to be near a bathroom. Id. Mr. Golatt could stand as needed and sit back

down. Id. He could sit 5–8 hours in an eight-hour workday. Id. He could occasionally

climb, stoop, crouch, kneel, and crawl but would need to avoid exposure to heavy

chemicals, dust, fumes, or humidity. Id. He might need to occasionally use a cane to

balance. Id. He could frequently reach and handle, as opposed to constant repetitive

reaching and handling, due to chronic pain in the lower back. Id.

       Due to depression, pain, headaches, and the effects of medication, Mr. Golatt was

limited to unskilled activities. Id. He could occasionally follow and remember concrete

instructions and have superficial contact with supervisors and co-workers. Id. He could

meet, greet, make change, and give simple instructions and directions. Id.
                                              2
          Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 3 of 6




       The ALJ found that Mr. Golatt is unable to perform any past relevant work. (Tr. at

64) Relying upon the testimony of a Vocational Expert, the ALJ found, based on Mr.

Golatt’s age, education, work experience and RFC, jobs existed in significant numbers in

the national economy that he could perform, including work as document preparer and

surveillance system monitor. (Tr. at 65) Thus, the ALJ determined that Mr. Golatt was

not disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B. Mr. Golatt=s Arguments on Appeal

       Mr. Golatt maintains that the ALJ’s decision is not supported by substantial

evidence on the record as a whole. Specifically, he argues: that the RFC did not

incorporate all of his limitations; that the Appeals Council erred in its consideration of

evidence submitted after the hearing; and that the ALJ failed to identity or resolve a
                                              3
          Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 4 of 6




conflict between the VE testimony and the Dictionary of Occupational Titles (DOT). The

last point has merit; thus, the Court will limit its discussion to the apparent conflict

between job descriptions in the DOT and the VE’s testimony.

       Mr. Golatt suffered from neck and back pain that radiated to his arms and legs.

(Tr. at 102-116) He had pain lying down, walking, and standing. (Tr. at 1092–1096)

Objective imaging showed moderate conditions, but lumbar fusion surgery did not

provide relief. Id; (Tr. at 1092–1096). Likewise, physical therapy and nerve blocks failed

to provide adequate relief. Id. He tried rest, massage, and chiropractic treatment, to no

avail. (Tr. at 10–12, 102–106, 1092–1096) Mr. Golatt used a cane and wore a back brace

at all times. Id. He testified that his depression had worsened as his pain became more

debilitating. His primary care physician opined that, as Mr. Golatt’s pain worsened, he

would be unable to work. (Tr. at 10–12) His prognosis was deemed “severe.” Id.

       The ALJ specifically accounted for Mr. Golatt’s chronic pain, his headaches from

pain, his depression, and the effects of his medication when he limited him to simple,

unskilled work. (Tr. at 60–65, 116–118) The hypothetical posed to the VE and the RFC

both described work with concrete instructions, superficial contact with others, and an

ability to give only simple instructions. Id. The VE testified that Mr. Golatt could

perform the jobs of document preparer and surveillance system monitor, which both

require level-3 reasoning. Id. And this is where the conflict lies.

       The DOT lists jobs with graduated reasoning levels, with level-1 being the

simplest work. Level-1 reasoning requires the ability to “apply commonsense
                                               4
          Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 5 of 6




understanding to carry out simple one or two step instructions.” See Moore v. Astrue, 623

F.3d 599, 604 (8th Cir. 2010). The jobs the VE identified for Mr. Golatt require level-3

reasoning, which requires a worker to “apply commonsense understanding to carry out

instructions furnished in written, oral, or diagrammatic form, and deal with problems

involving several concrete variables in or from standardized situations.” DOT, app. C., pt.

III (4th ed. rev. 1991). The ALJ also characterized the work Mr. Golatt could perform as

unskilled. (Tr. at 115–118) Unskilled work is not complex. See 20 C.F.R.

§§ 404.1568(a), 416.968(b) SSR 83-10 (unskilled work “needs little or no judgment to do

simple duties that can be learned on the job in a short period of time”).

       This Court has suggested that simple, unskilled work, as identified in an RFC,

does not correspond to level-3 reasoning jobs. In Ferguson v. Saul, this Court held that an

RFC stipulating simple work with simple instructions and few changes to routine

excludes jobs requiring level-3 reasoning. Ferguson v. Saul, No: 3:18-CV-242-BD, 2019

U.S. Dist. LEXIS 216303, at *5–7 (E.D. Ark. Dec. 17, 2019); see also James v. Berryhill,

No. 3:16-CV-348-BD, 2018 U.S. Dist. LEXIS 20771, at *6–7 (E.D. Ark. Feb. 8, 2018);

Gilbert v. SSA, No. 3:18-CV-198-PSH, 2019 U.S. Dist. LEXIS 125697, at *7–8 (E.D.

Ark. July 29, 2019).

       At the very least, an ALJ has a duty to inquire about this kind of apparent conflict

between the DOT description and jobs identified by a VE. Here, the ALJ did not indicate

that he was aware of a possible conflict and did not question the VE about a possible

conflict. (Tr. at 115–117) As a result, he failed to carry his burden at Step Five, and
                                              5
          Case 3:20-cv-00119-BD Document 17 Filed 02/26/21 Page 6 of 6




reversal is required. See O'Leary v. Colvin, Case No. 13-CV-230-DW, 2014 U.S. Dist.

LEXIS 199341, at *3 (W.D. Mo. Feb. 7, 2014) (“[T]here appears to be a conflict between

the VE's testimony and the DOT. Remand is required because the ALJ did not address

and then resolve this conflict in her decision.”)

IV. Conclusion:

       The ALJ’s decision is not supported by substantial evidence in the record as a

whole. The ALJ did not properly identify or resolve a potential conflict between DOT job

descriptions and the VE’s testimony. The decision is hereby REVERSED and the case

REMANDED, with instructions for further review.

       IT IS SO ORDERED, this 26th day of February, 2021.


                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE




                                              6
